


HAWK Precious Minerals Inc.






                                                
                               June 10, 2004




Board of Directors
Wits Basin Precious Minerals Inc.
900-520 Marquette Avenue
Minneapolis, MN
55402


Dear Sirs:


Re:
  Assignment of Option Agreement with Richard Nemis “In Trust” covering 70%
interest in
5 mineral claims located in the Porcupine Mining Division, McFaulds Lake,
Ontario




This letter shall set forth an offer which when accepted by you will form a
binding agreement between us covering the assignment by Hawk Precious Minerals
Inc. (hereinafter referred to as “Hawk”) of the Option Agreement with Richard
Nemis “In Trust” (hereinafter referred to as “Nemis”) dated May 12, 2004, a copy
of which is attached hereto as Schedule “A” to this assignment.


WHEREAS Hawk covenants and agrees to have Nemis acknowledge and consent to the
assignment on the terms herein set out.


WHEREAS Hawk will provide all airborne geophysics survey covering the five
mineral claims referred to in this agreement at cost to Wits Basin Precious
Minerals Inc. (hereinafter referred to as “Wits”).


NOW THEREFORE IN CONSIDERATION of the sum of Thirty Thousand ($30,000) Dollars
and for other good and valuable consideration:


1.   Hawk does by the execution hereof assign and transfer all of its rights,
interest and commitments contained in the agreement entered into between Nemis
and Hawk dated May 12th, 2004 a copy of which is attached hereto as Schedule “A”
to this agreement, save and except for:


(a)               Hawk shall retain the option to maintain a 30% participating
interest should a feasibility study be completed covering the joint venture
property;


(b)               Hawk shall continue to be responsible for the obligations
described in paragraph 4.2(a)(i) and (ii) of the option agreement. Hawk shall
not however bear any responsibility for the fulfilment of all other obligations
contained in the Option Agreement. Hawk covenants that it shall obtain from
Nemis an acknowledgement and consent to the assignment and specifically the
apportionment of the obligations contained in the Option Agreement as described
in this paragraph.


2.   Wits does by the execution hereof covenant and agree to carry out all other
terms of the Option Agreement and to pay to Hawk as consideration for the
assignment of the Option Agreement hereinbefore set out, the sum of an
additional $30,000 together with issuance in an aggregate of 200,000 common
shares in the capital stock of Wits, on or before November 1, 2004.
 

--------------------------------------------------------------------------------

   
404-347 Bay St., Toronto, Ontario M5h 2R7
Phone: 416-214-2250
Toll Free: 866-214-9486
Fax: 416-214-5599
     

--------------------------------------------------------------------------------

 


                                            
3.   The claims being transferred herein are free and clear of all liens and
encumbrances and are subject to a 2% NSR (Net Smelter Royalty) and 2% Diamond
Royalty as set out in the Option Agreement attached.


4.   Wits hereby indemnifies Hawk and agrees to keep Hawk indemnified from and
against all loss, damage, cost and expense suffered or incurred by Hawk by
reason of any breach of the Option Agreement with Richard Nemis “In Trust”.


5.   As part of the first year’s commitment called for in the Option Agreement,
Hawk will provide to Wits all relevant details and expenses incurred covering
the line and airborne geophysics survey completed over the claims and Wits
covenants and agrees to forthwith repay all these expenses to Hawk in addition
to those obligations contained in paragraph 2.


This Agreement shall enure for the benefit of and be binding upon the parties
and their respective successors and permitted assigns.


IN WITNESS WHEREOF the parties hereto have caused this Assignment Agreement to
be executed by their proper officers duly authorized in that behalf.


                               HAWK PRECIOUS MINERALS INC.


                               /s/ H. Vance White


                               /s/ Walter E. Brooks
               


                               WITS BASIN PRECIOUS MINERALS INC.

                               /s/ Mark D. Dacko, CFO




The above terms are hereby acknowledged and approved by




Richard Nemis “In Trust”


/s/ Richard Nemis
 
 
 
 
 
   

     

--------------------------------------------------------------------------------

 